Citation Nr: 1521819	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-30 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for residuals of a right knee injury.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to July 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In his October 2013 VA Form 9, the Veteran requested a Board hearing.  Although the Veteran was notified at his address of record of the date and time of the hearing, he failed to report to the hearing.  He has not requested that the hearing be rescheduled.  Therefore, the hearing request is considered withdrawn. 

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2005 rating decision denied service connection for residuals of a right knee injury; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

2.  Evidence received since the April 2005 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a right knee injury.

3.  The probative evidence of record reflects that the Veteran did not have a chronic right knee disability in service, degenerative joint disease of the right knee did not manifest within one year of active service, and the current right knee disability is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claim of entitlement to service connection for service connection for residuals of a right knee injury is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for residuals of a right knee injury are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Regarding the claim of entitlement to service connection for residuals of a right knee injury, a February 2011 letter satisfied the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and included proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the letter was sent prior to the initial adjudication of the claim.  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect). 

A VA examination was conducted in June 2011.  The record does not reflect that the examination was inadequate for rating purposes.  The Board finds that the examination was adequate because it was based on an examination of the Veteran, to include discussion of his complaints and symptoms, and contained a medical opinion with an adequate rationale predicated on a thorough review of the claims file.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Legal Analysis

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The RO originally denied service connection for residuals of a right knee injury in an April 2005 rating decision.  After the Veteran was notified in an April 2005 letter, the Veteran did not submit any additional evidence addressing the basis of the denial of his claim for service connection, nor did he file a timely substantive appeal.  Therefore, the April 2005 rating decision denying service connection for residuals of a right knee injury is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The basis of the April 2005 denial of service connection for residuals of a right knee injury was that the service treatment records did not reflect a chronic right knee disability and there was no current diagnosis of a right knee disability.  

Evidence received since the April 2005 rating action includes a June 2011 VA examination which reflects that the Veteran is diagnosed with degenerated medial/lateral meniscus, chondromalacia of the lateral meniscus, and degenerative joint disease of the right knee.  

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, the newly submitted evidence reflects a current diagnosis of a right knee disability where there was previously no such diagnosis. 

Therefore, the Board finds the above newly received evidence is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a) , 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  As such, the claim of entitlement to service connection for residuals of a right knee injury is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection for Residuals of a Right Knee Injury

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran claims that he is entitled to service connection for residuals of a right knee injury because it was incurred in service.  He claims that he injured his right knee in service and that although he did not seek medical treatment for it for many years after service, he self-medicated because he did not have health insurance and he could not be treated through VA because he was not service connected for the disability.

The service treatment records reflect that on August 25, 1981 the Veteran was seen for right knee pain.  He reported that the knee pops, pain shoots up his leg and he cannot walk.  On examination there was no effusion or instability.  Flexion was limited to 60 degrees and extension was limited to 45 degrees.  X-rays were within normal limits.  The assessment was somatization.  It was recommended that he undergo a psychological evaluation.

An August 26, 1981 service treatment record reflects that the Veteran complained of right knee pain for one day.  On examination there was right knee swelling and limitation of motion.  The assessment was contusion.  He was told to continue using crutches.

A September 17, 1981 service treatment record reflects that the Veteran was seen for right knee complaints.  It was noted that an injury occurred on August 25 and that the Veteran was given a profile and told to return for follow-up.  It was noted that there was swelling of the right knee, tenderness, and decreased range of motion.  The assessment was contusion.

A September 21, 1981 service treatment record  reflects that the Veteran was seen for follow up for a right knee injury.  The impression was resolving knee strain.  

The June 1985 separation examination report reflects normal examination of the lower extremities.  The service separation examination report of medical history reflects that the Veteran denied having trick or locked knee.  

The post-service medical evidence includes a November 2004 VA treatment record which states that the Veteran complained of right knee pain, which has been chronic since he was in the military.  The assessment was chronic knee pain.

A March 2011 VA treatment record reflects that the Veteran had knee arthralgia.  It was noted that an August 2009 MRI of the right knee revealed severe degenerative changes involving the lateral knee joint, colloid degeneration of the anterior horn, body and posterior horn of the medial meniscus, and a rounded area of intermediate signal intensity along the posterior aspect of the lateral knee joint space which may represent a chondral loose body, and partial thickness tear of the posterior crucial ligament near its femoral attachment.  

A June 2011 VA examination report reflects that a January 2004 X-ray study revealed degenerative changes and a possible small joint knee effusion.  A November 2009 X-ray study of the right knee revealed moderate degenerative joint disease in the bony spur formation involving posterior patellar surface and distal femur.  It was noted that the patellofemoral joint spaces were well-preserved.  A June 2011 X-ray study revealed no significant change in hypertrophic spurring of the right knee.  There was a prominent enthesophyte at the tibial tuberosity.  Spurring was noted at the distal femur posteriorly.  No significant suprapatellar joint effusion was identified.  A small oval shaped lucency in the cortex of the proximal tibia appeared stable.  The diagnosis was degenerated medial/lateral meniscus, chondromalacia of the lateral meniscus, and degenerative joint disease of the right knee.  The examiner opined that the current right knee condition is not caused by or a result of military service or the knee problems in service.  The examiner opined that the in-service right knee problems were transient and by discharge the Veteran had no problems.  The examiner noted that the Veteran claims that his only medical provider is VA, but although he saw them for other problems, he did not report his right knee problems until 2004.  Additionally, the examiner opined that X-ray and MRI studies did not show changes compatible with a 23 year old injury but only reflected age typical changes.  

After review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Notably, the evidence of record does not reflect that a right knee disability was present during service or for many years thereafter.  In this regard, the service treatment records do not show evidence of degenerative joint disease or any other chronic right knee disaiblity.  Although the Veteran complained of right knee pain during service, the only diagnoses were contusion and right knee strain.  Additionally, the Veteran did not complain of any right knee problems at the service separation examination and the examination of the lower extremities at service separation was normal.  Moreover, the Veteran denied right knee problems on the report of medical history at separation.  In sum, degenerative joint disease was not diagnosed during service or until many years later. 

The Board recognizes that the Veteran reported having had knee problems that he treated by himself ever since service.  However, the June 2011 VA examiner indicated that the findings on X-ray and MRI were not consistent with an old injury, and instead were consistent with age related changes.  

In sum, the evidence of record does not show that the Veteran's right knee disability had its onset during service, within one year of service, or that it is otherwise etiologically related to active service.  In this regard, the Board finds that the June 2011 VA opinion is probative evidence against the Veteran's claim.  The June 2011 VA medical opinion is based on the examination results and a review of the medical record.  The examiner explained his opinion with references to the Veteran's active duty and post-service medical history and the opinion is based upon an adequate rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); see Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).  The Board finds it significant that there is no medical evidence contradicting the opinion stated in the June 2011 VA opinion report. 

The Board is aware of the Veteran's contentions that his current right knee disability is the result of active duty.  He is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing relevant symptoms during or after service).  Barr, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to diagnosis himself with degenerative joint disease, chondromalacia, or degenerated medial/lateral meniscus of the right knee, state that any knee symptoms or problems during service were of a chronic nature to which current disability may be attributed; or state that any current right knee disability is etiologically related to his service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis). 

Further, the Board finds that any assertions as to ongoing symptoms of the claimed right knee disability since service are not credible and are outweighed by the medical evidence of record.  As noted above, the Veteran denied knee problems at service separation.  Although the Veteran reported ongoing knee problems since service according to the November 2004 VA medical record, the June 2011 VA examiner specifically found that the X-ray and MRI evidence was inconsistent with an old injury, and that it was consistent with age-related changes.  Moreover, while the Veteran reported that he had not sought medical treatment for his right knee immediately after service or until 2004 because he did not have health insurance for private treatment and he could not be seen through VA because his right knee was not service-connected, the Board notes that VA treatment records dating back to 1998 reflect that the Veteran was seen through VA for other treatment but he did not report any right knee complaints or problems until November 2004.

The Board acknowledges that the absence of any corroborating probative medical evidence supporting the Veteran's assertions, in and of itself, does not render his statements incredible, and that such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Instead, the Board finds that any statement of continuity of right knee symptomatology since service is outweighed by the medical evidence showing that the X-ray and MRI evidence is inconsistent with an old injury, as the Veteran contends he sustained in service and has had symptoms since.  In sum, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are less probative than the medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  The Board has therefore assigned little weight to the Veteran's assertions of continuity of symptoms since service.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for residuals of a right knee injury.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for residuals of a right knee injury is granted.

Entitlement to service connection for residuals of a right knee injury is denied.


REMAND


Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran underwent a VA examination regarding his left ear hearing loss in March 2011.  The report reflects that the Veteran has hearing loss for VA purposes, but contains no medical opinion as to the etiology of the Veteran's hearing loss.  The Veteran underwent another VA examination in April 2012 and an addendum opinion was obtained in March 2013.  The April 2012 report reflects that the Veteran is service-connected for hearing loss.  (Notably, the Veteran is service-connected for right ear hearing loss).  It also reflects that flat, type B tympanogram was found for the left ear and there was a conductive component of hearing loss found at 250-1000 Hz and that an ear nose and throat consult would be obtained for medical evaluation of middle ear status.  The March 2013 addendum report notes that examination at induction in January 1979 reflects hearing within normal limits in the left ear.  Similarly, separation examination dated in June 1985 reflects left ear hearing within normal limits.  Comparison of induction and separation examinations indicate no significant change in hearing sensitivity.  The examiner reasoned that lack of documentation of an OSHA-defined STS during military service indicates that it is not at least as likely as not that the Veteran's current left ear hearing loss is related to military service.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In this case, the March 2013 VA opinion essentially states that any current left ear hearing loss was not related to service because the Veteran's hearing was within normal limits at the induction examination in 1979 and at the 1985 separation examination.  The examiner did not address the Veteran's in-service noise exposure and whether the Veteran wore hearing protection during service.  As noted above, the law does not necessarily require that hearing loss manifest in service.  It would have been helpful if the examiner brought her expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause. 

The Veteran's Form DD-214 indicates that his duty assignments included a military occupational specialty (MOS) of armor crewman.  As such, hazardous noise exposure during service is conceded.  However, actual hearing loss (especially that established by 38 C.F.R. § 3.385 ) is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service by lay testimony.  Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).

Based on the foregoing, the Board finds that this matter should be remanded and that, upon remand, the RO obtain another opinion regarding whether in-service noise exposure could cause the Veteran to progressively lose his left ear hearing over the years.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Additionally, review of the claims file, to include the Virtual VA and VBMS files, reflects that the record does not contain any ENT consult regarding the Veteran's left inner ear (referenced above in the April 2012 VA examination report).  In this regard, as the record only contains VA treatment records dating through June 2012, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from June 2012 to the present, to specifically include any ENT consult regarding the Veteran's left inner ear, and associate them with the claims file.  

2.  The Veteran should be afforded a VA audio examination in order to determine the nature and etiology of any currently present bilateral hearing loss.  For the purposes of the examination, the examiner is to presume that the Veteran was exposed to excessive noise during service.  The examiner must elicit from the Veteran information regarding whether hearing protection was used during service as well as a history of post-service noise exposure, including whether or not hearing protection was used.  The examiner must review all pertinent records associated with the claims file, including the Veteran's post-service VA medical records and statements, and provide an opinion on the following: 

Is any current left ear hearing loss at least as likely as not (50 percent probability or greater) caused by or related to in-service noise exposure?

The examiner must provide a rationale for the opinion expressed. 

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  When the development requested has been completed, readjudicate the issue on appeal.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


